773 N.W.2d 662 (2009)
Angela PATREKA, Plaintiff-Appellant,
v.
Brandi Leigh CORDLE and United Healthcare Insurance Company, Defendants, and
State Farm Mutual Automobile Insurance Company, Defendant-Appellee.
Docket No. 139220. COA No. 284216.
Supreme Court of Michigan.
September 26, 2009.

Order
On order of the Court, the motion to hold the plaintiffs application for leave to appeal in abeyance for McCormick v. Carrier (Docket No. 136738) is considered, and it is GRANTED. We ORDER that the application be held in ABEYANCE pending the decision in that case.